Judgment, Supreme Court, New York County (Marylin G. Diamond, J.), entered November 3, 2004, af*197ter a nonjury trial, awarding plaintiff the principal sum of $161,500.29, unanimously affirmed, with one bill of costs.
The court’s findings that the promissory note was a valid and binding obligation intended by the parties to be enforceable, and was not merely a formality for plaintiffs bondholders, were supported by a fair interpretation of the evidence. Witness credibility was central to this trial, and no reason has been offered to warrant disturbing the court’s findings (see e.g. Saperstein v Lewenberg, 11 AD3d 289 [2004]).
Defendants’ contention that the trial court improperly restricted their introduction of evidence is not supported by the record. Concur—Mazzarelli, J.P., Saxe, Sullivan, Nardelli and Williams, JJ.